Case: 4:18-cr-00860-HEA Doc. #: 48 Filed: 08/26/19 Page: 1 of 2 PageID #: 107


                                                                                       FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                         AUG 2 6 l019
                                     EASTERN DIVISION                              U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS
 UNITED STATES OF AMERICA,                          )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 )     No. SI4:18-CR-00860 HEA
                                                    )
 DENNIS KLOPFENSTEIN,                               )
                                                    )
      Defendant.                                    )


                                SUPERSEDING INFORMATION
The United States Attorney charges that:

                                 COUNT I
            MAILING THREATENING COMMUNICATIONS: 18 U.S.C. § 876(C)

         On or about October 25, 2017, in the Eastern District of Missouri, the defendant, Dennis

Klopfenstein, knowingly caused to be delivered by the Postal Service according to the directions

thereon a communication, addressed to the home ofR.J. Sr. in St. Louis, within the Eastern

District of Missouri, and containing a tqreat to kidnap or to injure.

         All in violation of Section 87 6(c) of Title 18 of the United States Code.




DATED:      8/3 /11 I
                                                        JEFFREY B. JENSEN
                                                        United States Attorney




                                                        ~HAR~
                                                        Assistant United States Attorney
                                                        111 South 10th Street, Room 20.333
                                                        St. Louis, Missouri 63102
                                                        (314) 539-2200
Case: 4:18-cr-00860-HEA Doc. #: 48 Filed: 08/26/19 Page: 2 of 2 PageID #: 108




UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


    · I, Lindsay McClure-Hartman, Assistant United States Attorney for the Eastern District of

Missouri, being duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before me this   __j_ day of August, 2019.


                                            CLERK, U.S. DISTlUGJ; CQURT
